ORDER
PER CURIAM.
Antonio Powell (“Defendant”) appeals from the judgment entered after a jury convicted him of one count of trafficking drugs in the second degree, Section 195.223 RSMo 2000. Defendant contends the trial court erred in allowing the State to argue an adverse inference in its closing argument and plainly erred by ordering jurors to continue to deliberate.
We have reviewed the briefs of the parties and the record on appeal and conclude that no reversible error occurred. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).